Robinson, J.
(concurring). In this ease plaintiff recovered a judgment against defendant for $546.67 on an accident insurance policy for which he paid $24. It is made on a written application which does not give the terms or conditions of the policy. It is a document 20x24 inches, printed on two sides. The chances are more than ten to one plaintiff never read it, and that if he did read it he knew not what it meant. It consists of a general covenant to give a limited indemnity for loss by accident, with numerous exceptions and limitations apparently designed to deceive and evade nearly all liability. It is entirely safe to say that such exceptions and evasions were not included in the insurance application, and they formed no part of the contract. The courts have gone altogether too for in holding that a corporation may receive good money for a good and valid insurance contract, and impose on the purchaser a large printed document which makes the insurance a deception. It is no answer to say that, when a party receives such a document he may pay an attorney $5 to read it and pay him $10 to return it and to recover the insurance premium.
As it appears, when the plaintiff signed his insurance application and paid his $24 he was employed as a boiler maker or repairer in the shops of the Northern Pacific Railway Company at Jamestown, and it *593was so stated on his application, and the fact was well known to the agent receiving the money. But when rupture or hernia was the result of a severe fall on the floor of the railway shops, and the plaintiff made a proper claim for damages, the company says to him: We did not insure you against accident causing hernia. We do not insure railway company employees on duty in a roundhouse or repair shop. We regret that you have no claim against us. And truly, if such were the fact, it would be sincere cause for regret.
The company wholly rejects the claim, and demurs to the proof because it does not conform to its rules, and it demurs to the suit because it was brought too soon. It insists on the right to make a special code of procedure to govern claims and suits against it, and still its officers regret that the plaintiff has no just claim against them, but assuredly the record shows no such cause for regret. There has been a fair trial, and the findings are well sustained by the evidence.